DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/03/2022 has been entered.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/24/2019 and 02/05/2020 were filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.  
Claim(s) 1-3, 5-10, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. US 20160206267 A1 “Shimizu” and further in view of Henneken et al. US 20180360417 A1 “Henneken” and Wenderow et al. US 20110152882 A1 “Wenderow”.
In regard to claims 1, 14 and 15, Shimizu teaches “An intraluminal imaging system, comprising: a processor circuit configured for communication with an intraluminal imaging catheter, wherein the processor circuit is configured to:” (Claim 1) and “a processor circuit configured for communication with the IVUS imaging catheter, wherein the processor circuit is configured to” (Clam 15) (“An OFDI (i.e. an optical frequency domain imaging) apparatus 200 includes a probe unit 201, a scanner and a pullback unit 202, and an operation control device 203. The scanner and pullback unit 202 and the operation control device 203 are connected to each other so that various signals can be transmitted therebetween by a signal line 204” [0028] and “the probe unit 201 is directly inserted into the blood vessel. An imaging core including an optical transceiver for successively transmitting transmitted light (measurement light into the blood vessel and successively receiving reflected light from inside of the blood vessel is internally inserted into the probe unit 201” [0029].  Since the OFDI apparatus includes a probe unit 201 with an imaging core for obtaining images from a blood vessel, the OFDI apparatus constitutes an intraluminal imaging system. 

Furthermore, in regard to an imaging catheter, Shimizu discloses “the transverse cross-sectional image configured to include the multiple frames can be obtained by inserting an optical probe of the OFDI apparatus into the blood vessel such as a coronary artery via a catheter and successively capturing the tomographic image while pulling back” [0026]. Additionally, in regard to the IVUS imaging catheter, Shimizu discloses “For example, the ultrasound tomographic image can be acquired from an intravascular ultrasound (IVUS) apparatus or the like” [0025]. An intravascular ultrasound (IVUS) apparatus inherently includes an IVUS imaging catheter. Thus, since the probe unit 201 (i.e. optical probe) is inserted into the blood vessel via a catheter to a capture tomographic image and the tomographic image can be an ultrasound tomographic image acquired through an IVUS catheter and the main body control unit 211 (i.e. processor circuit) generates cross-sectional images, under broadest reasonable interpretation, the processor circuit of the intraluminal imaging apparatus (i.e. the main body control unit 211) had to have been in communication with an intraluminal imaging catheter and/or the IVUS catheter.); 
“An intraluminal imaging method, comprising:” (Claim 14) (“Next a process example in an image processing method performed by the image processing apparatus 100 according to the present embodiment will be described with reference to a flowchart in FIG. 3” [0044] and “In Step S320, the display control unit 130 causes the display device 190 to display the vascular image extending along the vascular length direction […] Here, the display control unit 130 may cause the display device 190 to display the vascular transverse cross-sectional image” [0045]. Therefore, since the method of FIG. 3 
“An intravascular ultrasound (IVUS) imaging system for use in peripheral vasculature, the system comprising:” (Claim 15) (“According to the present embodiment, the image collection unit 110 is connected to the tomography apparatus 170 and the fluoroscopic apparatus 18- and collects the transverse cross-sectional image and the fluoroscopic image from these apparatuses” [0024] and “For example, the ultrasound tomographic image can be acquired from an intravascular ultrasound (IVUS) apparatus or the like” [0025]. An intravascular ultrasound apparatus inherently includes an IVUS imaging catheter which can be used in peripheral vasculature of the body. Therefore, since the tomographic images can be acquired from an intravascular ultrasound apparatus (IVUS), under broadest reasonable interpretation, the IVUS constitutes an intravascular ultrasound (IVUS) imaging system for use in peripheral vasculature.).
“receive a plurality of intraluminal images obtained by the intraluminal imaging catheter during movement of the intraluminal imaging catheter through a body lumen of a patient, wherein the plurality of intraluminal images comprises a first intraluminal image showing an anatomy and a second intraluminal image showing the anatomy” (Claim 1) and “receiving, at a processor circuit in communication with an intraluminal imaging catheter, a plurality of intraluminal images obtained by the intraluminal imaging catheter during movement of the intraluminal imaging catheter trough a body lumen of a patient, wherein the plurality of intraluminal images comprises a first intraluminal image showing an anatomy and a second intraluminal image showing the anatomy” (Claim 14) and “an IVUS imaging catheter configured to obtain a plurality of IVUS images during movement of the IVUS imaging catheter through a peripheral blood vessel of a patient […] receive the plurality of IVUS images obtained by the IVUS imaging catheter, wherein the plurality of IVUS images comprises a first IVUS showing an anatomy and a second IVUS image showing the anatomy” (Claim 15) (“In the display example 1, a 
Furthermore, in regard to an IVUS imaging catheter configured to obtain a plurality of IVUS images during movement of the IVUS imaging catheter through a peripheral blood vessel of a patient, Shimizu discloses “the image collection unit 110 is connected to the tomography apparatus 170 […] and collects the transverse cross-sectional image” [0024], “For example, the ultrasound tomographic image can be acquired from an intravascular ultrasound (IVUS) apparatus or the like” [0025] and “The tomographic image acquired by the image collection unit 110 according to the present embodiment is configured to include multiple frames. For example, the multiple frames can be obtained by inserting an optical prove of the OFDI apparatus into the blood vessel such as a coronary artery via a catheter and successively capturing the tomographic image while pulling back, that is, drawing back the optical probe” [0026]. The blood vessel being examined in this case is not limited to the coronary artery due to the recitation of the phrase “such as”, therefore, peripheral vessels can be examined through this process. Furthermore, an IVUS apparatus inherently includes an IVUS imaging catheter. In this case, since the image collection unit 110 is connected to the tomography apparatus 170, the tomography apparatus can be an IVUS apparatus and the tomographic image (i.e. including multiple frames) is acquired as the imaging catheter is pulled back through the blood vessel, under broadest reasonable interpretation, the an IVUS imaging catheter is configured to obtain a plurality of IVUS images during the movement of the IVUS imaging catheter through a peripheral blood vessel of a patient.
In order for these tomographic images to be obtained, the pullback unit 202 (i.e. see FIG. 2 and 0030], had to have moved the intraluminal or IVUS imaging catheter (i.e. containing the probe unit 201) 
“a change in at least one of the shape or a position of the anatomy between the first intraluminal image and the second intraluminal image, wherein the change corresponds to the first image being obtained by the intraluminal imaging catheter at a first position within the body lumen during the movement and the second image being obtained by the intraluminal imaging catheter at a second position within the body lumen during the movement” (Claims 1 and 14) and “a change in at least one of a shape or a position of the anatomy between the first IVUS image and the second IVUS image, wherein the change corresponds to the first IVUS image being obtained by the IVUS imaging catheter at a first position within the peripheral blood vessel during the movement and the second IVUS image being obtained during the movement” (Claim 15) (“In the display example 1, a transverse cross-sectional image 430 corresponding to the first position 451 and a transverse cross-sectional image 440 corresponding to the second position 452 are further displayed on the screen of the display device 190” [0050]. As established previously, the image 430 constitutes a first intraluminal image and the image 440 constitutes a second intraluminal image. The first position 451 corresponds to the first position at which the first image is obtained and the second position 452 corresponds to the second position at which the 
In regard to claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Shimizu teaches “wherein the processor circuit is configured to: […] based on a third intraluminal image obtained while the intraluminal imaging catheter is moved through the body lumen” (“FIG. 6 illustrates a display example 3 according to the present embodiment. In the display example 3, an axial cross-sectional image 630 is displayed on the screen of the display device 190. A user can designate a first position 631 and a second positon 632 on the axial cross-sectional image 630” [0064] and “A transverse cross-sectional image 641 at a position 633 where the diameter of the cross-sectional area of the vascular lumen is smallest between the first position 631 and the second position 631 is further displayed on the screen of the display device 190” [0065]. As shown in FIG. 6 the probe unit is located at first position 631 in fluoroscopic image 610 and it moves to positions 633 and 632 as the probe moves through the vessel. Therefore, the processor circuit acquires a third intraluminal image while the imaging catheter is moved through the body lumen.).
Shimizu does not teach to “determine a longitudinal translation speed of the intraluminal imaging catheter based on a change in at least one of a shape or a position of the anatomy between the first intraluminal image and the second intraluminal image” […] and “a known time interval between the first intraluminal image and the second intraluminal image” (Claim 1), “determining, with the processor circuit, a longitudinal translation speed of the intraluminal imaging catheter based on a change in at least one of a shape or a position of the anatomy between the first intraluminal image and the second intraluminal image” […] and “a known time interval between the first intraluminal image and the second intraluminal image” (Claim 14), “determine a longitudinal translation speed of the IVUS imaging catheter through the peripheral blood vessel based on a change in at least one of a shape or a position of the anatomy between the first IVUS image and the second IVUS image […] and a known time interval between the first IVUS image and the second IVUS image” (Claim 15)., and “update the longitudinal translation speed […]” (Claim 2).
Henneken teaches to “determine a longitudinal translation speed of the intraluminal imaging catheter based on the change in at least one of a shape or a position of the anatomy between the first intraluminal image and the second intraluminal image” […] and “a known time interval between the first intraluminal image and the second intraluminal image” (Claim 1) and “determining, with the processor circuit, a longitudinal translation speed of the intraluminal imaging catheter based on a change in at least one of a shape or a position of the anatomy between the first intraluminal image and the second intraluminal image” […] and “a known time interval between the first intraluminal image and the second intraluminal image” (Claim 14), “determine a longitudinal translation speed of the IVUS imaging catheter through the peripheral blood vessel based on a change in at least one of a shape or a position of the anatomy between the first IVUS image and the second IVUS image […] and a known time interval between the first IVUS image and the second IVUS image” (Claim 15) (“In an embodiment, the processing arrangement of the patient interface module 30, e.g. the image processor 32, may be adapted to calculate the translation speed of the catheter 20, e.g. its pullback speed, from a complete sequence of images captured with the respective transducer arrays 21, 23 , which may be performed during or after acquisition of these images. In this embodiment, the processing arrangement may be adapted to apply regularization techniques such as a Kalman filter to the image sequence in order to obtain a particularly accurate determination of the translation speed of the catheter 20” [0045]. As an intraluminal imaging catheter is pulled back through a lumen images are obtained, each of which contain different shapes or positions of anatomy as the catheter moves through the lumen, since the 
Furthermore, in regard to a known time interval between the first intraluminal or IVUS image and the second intraluminal or IVUS image, Henneken discloses “In order to determine the time delay of difference ΔT between matching images, the processing arrangement of the patient interface module 30, e.g. the signal processor 31 or the image processor 32, may employ a clock that provides each generated image with a timestamp” [0043]. Therefore, each image obtained by the imaging catheter is associated with a specific time, thereby allowing a time interval between images to be determined. Additionally, Henneken discloses “If it is determined in 113 that no such correlation exits, […] the method reverts back to 107 in which new second sensor data is captured. This process is repeated until it is determined in 113 that the first sensor data matches the second sensor data, after which the translation speed, e.g. the pullback speed, of the catheter 20 is determined in 115 from the known distance D between the first sensor 21 and the second sensor 23 (or the first visual marker 41 and the second visual marker 43) and the time difference ΔT between the time capture of the first sensor signals and the time capture of the second sensor signals as previously explained” [0061]. Thus, since the processing arrangement (i.e. including the signal processor 31 and the image processor 32) provides each generated image with a timestamp and the translation speed is determined based on a known distance (i.e. relating to the position of a sensor relative to anatomy) and the time difference between the time capture of the first and second sensor signals (i.e. corresponding to first and second 
“update the longitudinal translation speed […]”  (Claim 2) (“The image processor 32 may apply a correlation threshold to determine if the first image matches the second image […] To further improve the matching process, the first image may be compared to a series of second images, e.g. consecutively captured second images, with the second image having the largest (maximum) correlation with the first image being selected as the matching image […] the second image having the best match, i.e. the maximum correlation, with the first image may be selected to increase the accuracy of the determination of the translation speed of the catheter 20” [0042]. Therefore, since the first image can be compared with a series of second images (i.e. including a third image) in order to increase the accuracy of the determination of the translation speed of the catheter, the image processor performs the step of updating the longitudinal translation speed based on a third intraluminal image.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify intraluminal imaging system and method of Shimizu so as to include the longitudinal translation speed being determined based on a change in at least one of a shape of a position of the anatomy and a known time interval between the first intraluminal image and the second intraluminal image as disclosed in Henneken in order to “obtain a particularly accurate determination of the translation speed of the catheter 20” [Henneken: 0045]. Referring to a change between two images and a known time interval is one of a finite number of techniques that can be used to calculate a longitudinal translation speed therefore it would be obvious to try. Combining the prior art elements 
The combination of Shimizu and Henneken does not teach to “output (ting), to a display in communication with the processor circuit, a screen display including a speed indicator based on the longitudinal translation speed” (Claims 1, 14 and 15) or “dynamically modify the speed indicator in the screen display such that the speed indicator indicates the longitudinal translation speed based on the third intraluminal image” (Claim 2).
Wenderow discloses that the processor circuit is configured to “output (ting), to a display in communication with the processor circuit, a screen display including a speed indicator based on the longitudinal translation speed” (Claims 1, 14 and 15) (“Referring to FIG. 9, in one exemplary embodiment, GUI module 56 may be configured to cause the display of a graphical user interface (GUI) 200” [0071]. Therefore, the system includes a screen display. As shown in FIG. 9, the GUI 200 includes a guide wire speed indicator 212. Furthermore, in regard to the screen display including a speed indicator based on the longitudinal translation speed, Wenderow discloses “Guide wire speed indicator 212 provides information to the user regarding the current movement of the guide wire. As shown, guide wire speed indicator includes a linear or axial speed indicator 236 to display information related to the linear speed of the guide wire and a rotational speed indicator 238 to display information related to the rotational speed of the guide wire. Linear speed indicator 236 includes a vertically displayed bar 240 extending between a maximum forward icon 242 indicating the maximum forward speed, a maximum reverse icon 244 indicating the maximum reverse speed of the guide wire, and an origin 246 indicating zero linear movement. As the user manipulates the guide wire controls to advance or retract the guide wire, bar 240 between origin 246 and either icon 242 or icon 244 changes color in proportion to the speed of the guide wire” [0076]. Therefore, in order for the GUI 200 to display the proportional speed of the guide wire as the user manipulates it to control its advancement or retraction on the linear speed 
to “dynamically modify the speed indicator in the screen display such that the speed indicator indicates the longitudinal translation speed based on the third intraluminal image” (Claim 2) (“Guide wire speed indicator 212 provides information to the user regarding the current movement of the guide wire. As shown, guide wire speed indicator 212 includes a linear or axial speed indicator 236 […] As the user manipulated the guide wire controls to advance or retract the guide wire, bar 240 between origin 246 and either icon 242 or icon 244 changes color in proportion to the speed of the guide wire. For example, if the guide wire is currently being advanced at half of the maximum speed, the first half of vertical bar 240 extending above origin 246 changes color” [0076]. Therefore, since the bar 240 can change color in proportion to the speed of the guide wire as the user manipulates the guide wire, under broadest reasonable interpretation, a processor circuit had to have been present to dynamically modify the speed indicator in the screen display such that the speed indicator indicated the longitudinal translation speed based on the further intraluminal ultrasound image acquired by device of Shimizu.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Shimizu and Henneken so as to include the screen display including a speed indicator based on the longitudinal translation speed as disclosed in Wenderow in order to allow the user to be made aware of the speed at which the intraluminal ultrasound imaging catheter is moving through the body of the patient. By providing a linear speed indicator 236 as disclosed in Wenderow to the intraluminal imaging system of Shimizu, the user can be made aware of the speed of the intraluminal ultrasound imaging catheter is moving within the body. With this speed in mind, the user can determine whether the speed is sufficient to acquire a high quality 
In regard to claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Shimizu discloses “wherein the processor circuit is further configured to output, via the screen display, an intraluminal image of the plurality of intraluminal images” (“The image processing apparatus 100 and the display device 190 configured an image display system” [0021] and “In the display example, 1, a transverse cross-sectional image 430 corresponding to the first position 451 and a transverse cross-sectional image 440 corresponding to the second position 452 are further displayed on the screen of the display device 190” [0050]. As shown in FIG. 4, the transverse cross-sectional images 430 and 440 are intraluminal images of the anatomy within the blood vessel. Therefore, the processor circuit (i.e. processor) is further configured to output, via the screen display (i.e. display device 190) an intraluminal image of the plurality of intraluminal images.).
Shimizu and Henneken does not disclose “wherein the intraluminal ultrasound image is proximate to the speed indicator”.
Wenderow discloses “wherein the intraluminal ultrasound image is proximate to the speed indicator” (“Guide wire speed indicator 212 provides information to the user regarding the current movement of the guide wire. […] As the user manipulates the guide wire controls to advance or retract the guide wire, bar 240 between origin 246 and either icon 242 or icon 244 changes color in proportion to the speed of the guide wire” [0076] and “Referring to FIG. 9, in one exemplary embodiment, GUI module 56 may be configured to cause the display of a graphical user interface (GUI) 200” [0071]. As shown in FIG. 9, the guide wire speed indicator 212 is displayed on the GUI 200.  Furthermore, Wenderow discloses “In one embodiment, the GUI module 56 may be configured to alter the display of guide wire icon 162 when the user is controlling guide wire 142, to alter the display of guide catheter 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Shimizu and Henneken so as to include the screen display including a speed indicator based on the longitudinal translation speed as disclosed in Wenderow in order to allow the user to be made aware of the speed at which the intraluminal ultrasound imaging catheter is moving through the body of the patient. By providing a linear speed indicator 236 as disclosed in Wenderow to the intraluminal ultrasound imaging system of Shimizu, the user can be made aware of the speed of the intraluminal ultrasound imaging catheter is moving within the body. With this speed in mind, the user can determine whether the speed is sufficient to acquire a high quality image from within the patient. Combining the prior art elements according to known techniques would result in the predictable result of providing a visual indication of the longitudinal translation speed to the user.
In regard to claim 5, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Shimizu does not teach “wherein the processor circuit is configured to determine the longitudinal translation speed without tracking a position of the intraluminal ultrasound imaging catheter in an extraluminal image”. 
Henneken teaches “wherein the processor circuit is configured to determine the longitudinal translation speed without tracking a position of the intraluminal imaging catheter in an extraluminal image” (“According to an aspect, there is provided an imaging system comprising a catheter having a first reference object at a first location on the catheter […] and a second reference object at a second location on the catheter […] process a first sensor signal from the sensor arrangement indicative of the first reference object in a first reference location at a first point in time; process a second sensor signal from the sensor arrangement indicative of the second reference object in the reference location at a second point in time; and determine a translation speed of the catheter from the set distance and the difference between the first point in time and the second point in time” [0009]. Therefore, since the translation speed can be determined from the set distance and the time difference between the first and second points in time, under broadest reasonable interpretation, the processor circuit is configured to determine the longitudinal translation speed without tracking a position of the intraluminal imaging catheter in an extraluminal image.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify intraluminal imaging system of Shimizu so as to include the longitudinal translation speed being determined based on a change in at least one of a shape of a position of the anatomy and a known time interval between the first intraluminal image and the second intraluminal image as disclosed in Henneken in order to “obtain a particularly accurate determination of the translation speed of the catheter 20” [Henneken: 0045]. Referring to a change between two images and a known time interval is one of a finite number of techniques that can be used to calculate a 
In regard to claim 6, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Shimizu and Henneken does not teach “wherein the speed indicator comprises: a shape representative of a range of longitudinal translation speeds; and a marker positioned within the shape and representative of the determined longitudinal translation speed”.
Wenderow discloses “wherein the speed indicator comprises: a shape representative of a range of longitudinal translation speeds” (“Guide wire speed indicator 212 provides information to the user regarding the current movement of the guide wire. As shown, guide wire speed indicator 212 includes a linear of axial speed indicator 236 […] Linear speed indicator 236 includes a vertically displayed bar 240 extending between a maximum forward icon 242 indicating the maximum forward speed, a maximum reverse icon 244 indicating the maximum reverse speed of the guide wire, and an origin 246 indicating zero linear movement” [0076]. As shown in FIG. 9, the linear speed indicator 236 is in the shape of a vertically displayed bar 240. Since the maximum forward icon 242 can indicate the maximum forward speed and the maximum reverse speed icon 244 can indicate the maximum reverse speed, under broadest reasonable interpretation, the speed indicator comprises a shape representative of a range of longitudinal translation speed (i.e. from maximum forward speed to maximum reverse speed).); and 
“a marker positioned within the shape and representative of the determined longitudinal translation speed” (“As the user manipulates the guide wire controls to advance or retract the guide wire, bar 240 between origin 246 and either icon 242 or icon 244 changes color in proportion to the speed of the guide wire. For example, if the guide wire is currently being advanced at half of the maximum speed, the first half of the vertical bar 240 extending above origin 246 changes color” [0076]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Shimizu and Henneken so as to include the screen display including a speed indicator based on the longitudinal translation speed as disclosed in Wenderow in order to allow the user to be made aware of the speed at which the intraluminal ultrasound imaging catheter is moving through the body of the patient. By providing a linear speed indicator 236 as disclosed in Wenderow to the intraluminal ultrasound imaging system of Waters, the user can be made aware of the speed of the intraluminal ultrasound imaging catheter is moving within the body. With this speed in mind, the user can determine whether the speed is sufficient to acquire a high quality image from within the patient. Combining the prior art elements according to known techniques would result in the predictable result of providing a visual indication of the longitudinal translation speed to the user.
In regard to claim 7, due to its dependence on claim 6, this claim inherits the references disclosed therein. That being said, the combination of Shimizu and Henneken does not teach “wherein the speed indicator comprises: a region of the shape identifying an ideal range for the longitudinal translation speed, wherein the region extends from a first portion representative of a minimum translation speed to an opposite, second portion representative of a maximum translation speed”.
Wenderow discloses “wherein the speed indicator comprises: a region of the shape identifying an ideal range for the longitudinal translation speed, wherein the region extends from a first portion representative of a minimum translation speed to an opposite second portion representative of a maximum translation speed” (“Linear speed indicator 236 includes a vertically displayed bar 240 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Shimizu and Henneken so as to include the screen display including a speed indicator based on the longitudinal translation speed as disclosed in Wenderow in order to allow the user to be made aware of the speed at which the intraluminal ultrasound imaging catheter is moving through the body of the patient. By providing a linear speed indicator 236 as disclosed in Wenderow to the intraluminal ultrasound imaging system of Waters, the user can be made aware of the speed of the intraluminal ultrasound imaging catheter is moving within the body. With this speed in mind, the user can determine whether the speed is sufficient to acquire a high quality image from within the patient. Combining the prior art elements according to known techniques would result in the predictable result of providing a visual indication of the longitudinal translation speed to the user.
In regard to claim 8, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Shimizu and Henneken does not teach “wherein the processor circuit is configured to: determine at least one of: a length estimate of the body lumen based on the longitudinal translation speed; or a volume estimate of the body lumen based on the longitudinal translation speed and an area of the body lumen in the plurality of intraluminal images; and output at least one of the length estimate of the volume estimate via the screen display”.
Wenderow discloses “wherein the processor circuit is configured to: determine at least one of: a length estimate of the body lumen based on the longitudinal translation speed; or a volume estimate of the body lumen based on the longitudinal translation speed and an area of the body lumen in the plurality of intraluminal ultrasound images” (“In the embodiment of FIG. 9, the functionality of measurement module 66 is provided via guide wire measurement control 214. To measure the length of a lesion using guide wire measurement control 214, the user will press reset button 264 when the tip of the guide wire is aligned with the distal tip of the lesion. The user will then retract the guide wire until the distal tip of the guide wire is aligned with the proximal tip of the lesion. When aligned, the user will press save button 266. The number displayed in stored distance indicator 270 will be the distance that the guide wire traveled from the distal to proximal ends of the lesion. The distance traveled using this procedure provides a measurement of the length of the lesion” [0080]. In this case, in order for the stored distance indicator 270 to be able to display the distance that the guide wire travels from the distal to proximal ends of the lesion (i.e. the length of the lesion) under broadest reasonable interpretation, the processor circuit had to have been configured to determine a length estimate of the body lumen based on the longitudinal translation speed (i.e. the translation speed indicated by the linear speed indicator 236 displayed within GUI of FIG. 9).); and 
“output at least one of the length estimate of the volume estimate via the screen display” (“When pushed, reset button 264 resets the value displayed by distance indicator 268 causing distance indicator 268 to display 000.0. As the guide wire is advanced and retracted, distance indicator 268 displays the net distance that the guide wire had moved since the last time reset button 264 was pushed (in mm in the embodiment shown). In this manner, distance indicator 268 displays the length of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Shimizu and Henneken so as to include the processor circuit being configured to determine a length estimate of the body lumen based on the longitudinal translation speed and outputting the length estimate on the screen display as disclosed in Wenderow in order to allow the user to know the distance that the guide wire must travel to reach a particular point within the patient [Wenderow: 0082]. By determining the length estimate, and displaying the positional information, the various indicators can help “the user determine if the device has been moved too far, not far enough etc.” [Wenderow: 0082]. This would provide the user with more information about the portion of the body to which the intraluminal ultrasound imaging catheter is inserted. Combining the prior art elements according to known techniques would yield the predictable result of providing the user with an indication of the length of the vessel to which the intraluminal ultrasound imaging catheter is introduced.
In regard to claims 9 and 10, due to its dependence on claims 1 and 9, respectively, these claims inherit the references disclosed therein. That being said, Shimizu teaches “wherein the screen display further comprises a stylized diagram of the body lumen” (Claim 9) and “wherein the screen display further comprises a position of the intraluminal imaging catheter within the stylized diagram” (Claim 10) (“FIG. 4 illustrates a display example 1, according to the present embodiment. In the display example 1, a vascular axial cross-sectional image 450 extending along the vascular length direction is displayed on a screen of the display device 190” [0047] and “In addition, a fluoroscopic image 410 indicating the first position 451 and a fluoroscopic image 420 indicating the second position 452 are displayed on the screen of the display device 190. The fluoroscopic image 410 is captured when a probe is present near the first position 451, and the fluoroscopic image 420 is captured when the probe is present near the second position 452” [0048]. In this case, “the transverse cross-sectional image configured to include the multiple frames can be obtained by inserting an optical probe of the OFDI apparatus into the blood vessel such as a coronary artery via a catheter and successively capturing the tomographic image while pulling back, that is, drawing back the optical probe” [0026]. Therefore, the tomographic images and consequently the fluoroscopic images, are acquired as the catheter (i.e. containing the optical probe) is pulled back through the blood vessel. As shown in FIG. 4, these fluoroscopic images 410 and 420 indicate the position of the probe (i.e. the imaging catheter) within the blood vessel at the first and second positions 451 and 452 respectively and correspond to the transverse cross-sectional images 430 and 440, respectively. Therefore, the screen display (i.e. display device 190) comprises a stylized diagram of the body lumen which further comprises a position of the intraluminal imaging catheter within it.). 
In regard to claim 13, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Shimizu teaches “further comprising: the intraluminal imaging catheter” (“the transverse cross-sectional image configured to include the multiple frames can be obtained by inserting an optical probe of the OFDI apparatus into the blood vessel such as a coronary artery via a catheter and successively capturing the tomographic image while pulling back, that is, drawing back the optical probe” [0026]. Therefore, since the optical probe of the OFDI apparatus is 
In regard to claim 16, due to due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Shimizu. Likewise, Shimizu teaches “wherein the intraluminal imaging catheter comprises an intravascular imaging catheter; wherein the plurality of intraluminal images comprises a plurality of intravascular images; wherein the body lumen comprises a blood vessel” (“The tomographic image acquires by the image collection unit 110 according to the present embodiment is configured to acquire multiple frames. For example, the transverse cross-sectional image configured to include the multiple frames can be obtained by inserting an optical probe of the OFDI apparatus into the blood vessel such as a coronary artery via a catheter and successively capturing the tomographic image while pulling back, that is, drawing back the optical probe” [0026]. Therefore, since the catheter can be inserted into the blood vessel and the tomographic images can be successively captured while pulling back the probe (i.e. contained within the catheter), under broadest reasonable interpretation, the intraluminal imaging catheter (i.e. catheter) comprises an intravascular imaging catheter that is configured to acquire the plurality of intraluminal images comprising a plurality of intravascular images from the body lumen (i.e. a blood vessel).); 
“wherein the first intraluminal image and the second intraluminal image respectively comprise a first intravascular image and a second intravascular image” (“In the display example 1, a transverse cross-sectional image 430 corresponding to the first position 451 and a transverse cross-sectional image 440 corresponding to the second position 452 are further displayed on the screen of the display device 190” [0050]. As shown in FIG. 4, these transverse-cross sectional images 430 and 440 correspond to the positions 451 and 452 within the fluoroscopic images 410 and 420 respectively obtained from within the 
In regard to claim 17, due to its dependence on claim 16, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Shimizu. Likewise, Shimizu teaches “wherein the intravascular imaging catheter comprises an intravascular ultrasound (IVUS) imaging catheter, wherein the plurality of intravascular images comprises a plurality of IVUS images; and wherein the first intravascular image and the second intravascular image respectively comprise a first IVUS image and a second IVUS image” (“According to the present embodiment, the image collection unit 110 is connected to the tomography apparatus 170 […] and collects the transverse cross-sectional image” [0024], “For example, the ultrasound tomographic image can be acquired from an intravascular ultrasound (IVUS) apparatus or the like” [0025], and “The tomographic image acquired by the image connection unit 110 according to the present embodiment is configured to include multiple frames. […] the multiple frames can be obtained by inserting an optical probe of the OFDI apparatus into the blood vessel such as a coronary artery via a catheter and successively capturing the tomographic image while pulling back, that is, drawing back the optical probe” [0026]. As stated previously, an intravascular ultrasound (IVUS) apparatus inherently includes an IVUS imaging catheter. Therefore, since the tomographic images can be obtained by an IVUS imaging catheter as it is pulled back through the blood vessel, under broadest reasonable interpretation the intravascular imaging catheter comprises an intravascular ultrasound IVUS imaging catheter which is configured to acquire the plurality of intravascular images (i.e. a plurality of IVUS images), wherein the first intravascular image (i.e. transverse cross-sectional image 430) and the second intravascular image (i.e. transverse cross-sectional image 440) respectively comprise a first IVUS image and a second IVUS image.).
In regard to claim 18, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Shimizu. Likewise, wherein the intraluminal imaging catheter comprises an intraluminal ultrasound imaging catheter; wherein the plurality of intraluminal images comprises a plurality of intraluminal ultrasound images” (“For example, the ultrasound tomographic image can be acquired from an intravascular ultrasound (IVUS) apparatus or the like” [0025], and “The tomographic image acquired by the image connection unit 110 according to the present embodiment is configured to include multiple frames. […] the multiple frames can be obtained by inserting an optical probe of the OFDI apparatus into the blood vessel such as a coronary artery via a catheter and successively capturing the tomographic image while pulling back, that is, drawing back the optical probe” [0026]. As stated previously, an intravascular ultrasound (IVUS) apparatus inherently includes an IVUS imaging catheter. Therefore, since the intravascular ultrasound (IVUS) apparatus can be used to acquire multiple frames of the tomographic image as the catheter is pulled back through the blood vessel, under broadest reasonable interpretation, the intraluminal imaging catheter comprises an intraluminal ultrasound imaging catheter that is configured to acquire the plurality of intraluminal ultrasound images (i.e. intraluminal images). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. US 20160206267 A1 “Shimizu” and further in view of Henneken et al. US 20180360417 A1 “Henneken” and Wenderow et al. US 20110152882 A1 “Wenderow” as applied to claims 1-3, 5-10, and 13-18 above, and further in view of Huennekens et al. US 20060241465 A1 “Huennekens”.
In regard to claim 11, due to its dependence on claim 9, this claim inherits the references disclosed therein. That being said, the combination of Shimizu, Henneken and Wenderow does not disclose “wherein the screen display further comprises a trail indicating past positions of the intraluminal ultrasound imaging catheter”.
Huennekens discloses “wherein the screen display further comprises a trail indicating past positions of the intraluminal ultrasound imaging catheter” (“With continued reference to FIGS. 5 and 6, a calculated path 550/650 is determined by the co-registration processor 30 within displays 501/601. A 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Waters and Wenderow so as to include the trail indicating past positions of the intraluminal imaging catheter as disclosed in Huennekens in order to provide the user with a visualization of how the intraluminal ultrasound imaging catheter has changed in position over time. By knowing the trail of past positions of the intraluminal ultrasound imaging catheter (i.e. catheter), the user can verify the position of the advancement or retraction of the catheter within the patient. Combining the prior art elements according to known techniques would yield the .   
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. US 20160206267 A1 “Shimizu” and further in view of Henneken et al. US 20180360417 A1 “Henneken” and Wenderow et al. US 20110152882 A1 “Wenderow” and Huennekens et al. US 20060241465 A1 “Huennekens” as applied to claim 11 above, and further in view of Belohlavek et al. US 20160235485 A1 “Belohlavek”.
In regard to claim 12, due to its dependence on claim 11, this claim inherits the references disclosed therein. That being said, the combination of Shimizu, Henneken, Wenderow and Huennekens does not disclose “wherein the trail is color coded in the screen display to indicate past longitudinal translation speeds of the intraluminal ultrasound imaging catheter”.
	Belohlavek discloses “wherein the trail is color coded in the screen display to indicate past longitudinal translation speeds of the intraluminal ultrasound imaging catheter” (“In combination with a method of interferometric ultrasonography described below, the use of color-coding offers an operational advantage over the related art in that the proposed technique allows detecting and making visible even stationary objects. The present invention recognizes that, in order to effectuate a detection of the stationary objects, the US imaging system can be configured to interpret a stationary object as a moving object and label or tag it with a color marker representing a “change in position” detected through the interpreted “change in correlation” between the two reflected pulses corresponding to two different scan-lines. […] Moreover, a specific color-map can be further assigned to the tags so as to differentiate, by color coding, the detected tag-signal from the signals corresponding to ordinary motion of blood-flow, motion of tissue, or motion of navigated object itself (for example, the motion corresponding to advancement of a catheter into the heart)” [0090]. Therefore, since color-coding can be used to generate a specific color-map which includes color coding the detected tag-signal from the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Shimizu, Henneken, Wenderow and Huennekens so as to include the color-coding of the trail as disclosed in Belohlavek in order to allow the user to easily visualize the longitudinal translation speed as the intraluminal ultrasound imaging catheter is passing through the patient. By color-coding the trail of past positions of the catheter, the user can be made aware of the speed at which the catheter moved through a specific portion of the body. This longitudinal translation speed can then be correlated with images acquired at each specific portion so that the user can observe how the translation speed influences the quality of the acquired images. Combining the prior art elements according to known techniques would yield the predictable result of providing a visualization of the past longitudinal translation speeds to the user.
Response to Arguments
Applicant’s arguments, see Remarks page 7-10, filed 01/03/2022, with respect to the rejections of claims 1-15 under 35 U.S.C. 103 have been fully considered and are persuasive. 
In regard to claims 1, 14 and 15, the examiner acknowledges that the prior art references of Waters and Wenderow, both alone and in combination to not teach to “determine a longitudinal translation speed of the intraluminal imaging catheter based on: a change in at least one of a shape or a position of the anatomy between the first intraluminal image and the second intraluminal image, wherein the change corresponds to the first image being obtained by the intraluminal imaging catheter at a first position within the body lumen during the movement and the second image being obtained by the intraluminal imaging catheter at a second position within the body lumen during the movement; and 
In regard to claims 2-3, 5-10 and 13, due to their dependence either directly or indirectly on claim 1, these claims inherit the references disclosed therein. Therefore, these claims are subject to the new ground(s) of rejection made in view of Shimizu et al. US 20160206267 A1 “Shimizu” and Henneken et al. US 20180360417 A1 “Henneken” as stated in the 35 U.S.C. 103 section above.
In regard to claim 4, the examiner acknowledges that the applicant has cancelled this claim, thus rendering the rejection of this claim under 35 U.S.C. 103 moot. Therefore, the rejection of claim 4 has been withdrawn.
In regard to claim 11, due to its indirect dependence on claim 1, this claim inherits the references disclosed therein. Therefore, this claim is subject to the new ground(s) of rejection made in view of Shimizu et al. US 20160206267 A1 “Shimizu” and further in view of Henneken et al. US 20180360417 A1 “Henneken” and Wenderow et al. US 20110152882 A1 “Wenderow” as applied to claims 1-3, 5-10, and 13-18 above, and further in view of Huennekens et al. US 20060241465 A1 “Huennekens” as stated in the 35 U.S.C. 103 section above. 
In regard to claim 12, due to its indirect dependence on claim 1, this claim inherits the references disclosed therein. Therefore, this claim is subject to the new ground(s) of rejection made in view of Shimizu et al. US 20160206267 A1 “Shimizu” and further in view of Henneken et al. US 20180360417 A1 “Henneken”, Wenderow et al. US 20110152882 A1 “Wenderow” and Huennekens et al. US 20060241465 A1 “Huennekens” as applied to claims 11 above, and further in view of Belohlavek et al. US 20160235485 A1 “Belohlavek” as stated in the 35 U.S.C. 103 section above.
In regard to the newly added claims 16-18, the examiner respectfully refers the applicant to the 35 U.S.C. 103 rejection above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Waters et al US 20170164922 A1 “Waters” is pertinent to the applicant’s disclosure because it discloses “FIG. 1 illustrates an example of a system 100 that may be configured to perform intravascular imaging. System 100 can include a catheter assembly 102, a translation device 104, and an imaging engine 106” [0025].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/K.E.S. /Examiner, Art Unit 3793       

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793